Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 2, 4-6, 9, 11-13, 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2016/0300121 A1 to Chertok et al., hereinafter, “Chertok”.
Claim 2. A computer-implemented method comprising: obtaining a first image; Chertok  [0008] teaches the disclosed technique to provide a novel method and system for representing an input image as a set of interest points detected by applying a trained Neural Network (NN) on the input image. 
obtaining a second image; Chertok [0034] teaches a plurality of interest points of the input image are defined based on the locations corresponding to the selected feature maps. Each interest point is associated with a distinct position within the image space of the input image. Thus, the geometric relations between the interest points (e.g., the distances and/or the angles between the interest points) can be determined according to the location of each interest point. Additionally, a descriptor can be determined for each interest point. The descriptor of an interest point provides further information about the interest point.
calculating, by a neural network receiving the first image as input, a first set of calculated interest points and a first calculated descriptor; Chertok [0008] teaches the disclosed technique to provide a novel method and system for representing an input image as a set of interest points detected by applying a trained Neural Network (NN) on the input image. In accordance with an embodiment of the disclosed technique, there is thus provided a method for representing an input image. The method includes the steps of applying a trained neural network on the input image, selecting a plurality of feature maps of an output of at least one selected layer of the trained neural network, determining a location corresponding to each of the plurality of feature maps in an image space of the input image, and defining a plurality of interest points of the input image for representing said input image. 
Chertok [0013] teaches the disclosed technique overcomes the disadvantages of the prior art by providing a method and a system for representing an input image as a set of interest points (or key points) detected by applying a trained Neural Network (e.g., a Convolutional Neural Network—CNN) on the input image. The input image is run through the trained CNN and the most prominent extracted features (i.e., salient features) of the layers of the trained CNN are back-projected onto the image space of the original input image. The back-projected features are all combined into a single intensity map, or heat map. Interest points are extracted from the heat map. Each interest point is defined by a distinct location in the image space of the input image, and can be associated with a respective descriptor. 
Chertok [0034] teaches a plurality of interest points of the input image are defined based on the locations corresponding to the selected feature maps. Each interest point is associated with a distinct position within the image space of the input image. Thus, the geometric relations between the interest points (e.g., the distances and/or the angles between the interest points) can be determined according to the location of each interest point. Additionally, a descriptor can be determined for each interest point. The descriptor of an interest point provides further information about the interest point.
calculating, by the neural network receiving the second image as input, a second set of calculated interest points and a second calculated descriptor; Chertok [0034] teaches a descriptor can be determined for each interest point. The descriptor of an interest point provides further information about the interest point. For example, in case the interest points are employed for determining image similarity, an interest point of a first image should not be compared to an interest point of a second image, having a completely different descriptor. In this manner, computational resources can be saved during image similarity determination, and other visual tasks related thereto.
and determining a homography between the first image and the second image based on the first and second sets of calculated interest points and the first and second calculated descriptors; Chertok [0038] teaches in procedure 114, the input image is represented as a graph according to the extracted interest points and the geometric relations between them. The geometric relations between the interest points can be, for example, the distance between pairs of points and the angles between triplets of points. The graph image representation maintains data respective of the geometric relations between the interest points and thereby, can improve the results of various visual tasks, such as similarity based image search. It is noted that procedure 114 is optional and the method can stop after procedure 112 (or even after procedure 108) and represent the image as a set of key points (interest points). With reference to FIG. 1A, input image 12 is represented as a graph according to the extracted interest points and the geometric relations between the interest points.
wherein the neural network includes: an interest point detector subnetwork configured to calculate the first set of calculated interest points and the second set of calculated interest points; Chertok [0045] teaches interest point extractor 162 extracts interest points (e.g., intensity based interest points) from the heat map produced by heat map generator 160. Each extracted interest point is associated with a location within the image space of the input image (e.g., the coordinates of the interest point). 
Chertok [0045] teaches interest point extractor 162 extracts interest points (e.g., intensity based interest points) from the heat map produced by heat map generator 160. Each extracted interest point is associated with a location within the image space of the input image (e.g., the coordinates of the interest point). Additionally, the interest point extractor can also determine a descriptor for each of the extracted interest points. Image representer 164 represents the input image as a graph based on the extracted interest points and the geometric relations between the interest points (e.g., distance and angles between interest points) as determined according to the location of the extracted interest points.
Claim 4. The computer-implemented method of claim 2, wherein the first image has dimensions of H×W, and wherein the second image has dimensions of H×W. Chertok [0019] teaches the structure and operation of each of the convolutional layers and the fully connected layers is further detailed in the following paragraphs. With reference to FIG. 1B, each input to a convolutional layer is a multichannel feature map 52 that is represented by a three-dimensional (3D) matrix. For example, a color input image may contain the various color intensity channels. The depth dimension of the input 3D matrix, representing feature map 52, is defined by the channels of multichannel feature map 52. For instance, for an input image having three color channels, the 3D matrix could be an M×N×3 matrix (i.e., the depth dimension has a value of three). The horizontal and vertical dimensions of 3D matrix 52 (i.e., the height and width of matrix 52) are defined by the respective dimensions of the input image.
(although not relied on, Solanki also teaches claim 4 [0169-0174], [0200-0202] and [0238-0239])
Claim 5. The computer-implemented method of claim 4, wherein the first set of calculated interest points is represented by a first two-dimensional (2D) map having dimensions of H×W, and wherein the second set of calculated interest points is represented by a second 2D map having dimensions of H×W. Chertok [0019] teaches the structure and operation of each of the convolutional layers and the fully connected layers is further detailed in the following paragraphs. With reference to FIG. 1B, each input to a convolutional layer is a multichannel feature map 52 that is represented by a three-dimensional (3D) matrix. For example, a color input image may contain the various color intensity channels. The depth dimension of the input 3D matrix, representing feature map 52, is defined by the channels of multichannel feature map 52. For instance, for an input image having three color channels, the 3D matrix could be an M×N×3 matrix (i.e., the depth dimension has a value of three). The horizontal and vertical dimensions of 3D matrix 52 (i.e., the height and width of matrix 52) are defined by the respective dimensions of the input image.
(although not relied on, Solanki also teaches claim 5 [0169-0174], [0200-0202] and [0238-0239])
Claim 6. The computer-implemented method of claim 5, wherein the first calculated descriptor has dimensions of H×W×D, and wherein the second calculated descriptor has dimensions of H×W×D. Chertok [0019] teaches the structure and operation of each of the convolutional layers and the fully connected layers is further detailed in the following paragraphs. With reference to FIG. 1B, each input to a convolutional layer is a multichannel feature map 52 that is represented by a three-dimensional (3D) matrix. For example, a color input image may contain the various color intensity channels. The depth dimension of the input 3D matrix, representing feature map 52, is defined by the channels of multichannel feature map 52. For instance, for an input image having three color channels, the 3D matrix could be an M×N×3 matrix (i.e., the depth dimension has a value of three). The horizontal and vertical dimensions of 3D matrix 52 (i.e., the height and width of matrix 52) are defined by the respective dimensions of the input image.
Claim 9. It differs from claim 2 in that it is a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations of the method of claim 2. Therefore claim 9 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 
Claim 11. It differs from claim 4 in that it is a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations of the method of claim 4. Therefore claim 11 has been analyzed and reviewed in the same way as claim 4. See the above analysis. 
Claim 12. It differs from claim 5 in that it is a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations of the method of claim 5. Therefore claim 12 has been analyzed and reviewed in the same way as claim 5. See the above analysis. 
Claim 13. It differs from claim 6 in that it is a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations of the method of claim 6. Therefore claim 13 has been analyzed and reviewed in the same way as claim 6. See the above analysis.
Claim 16. It differs from claim 2 in that it is a system performing the method of claim 2. Therefore claim 16 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 
Claim 18. It differs from claim 4 in that it is a system performing the method of claim 4. Therefore claim 18 has been analyzed and reviewed in the same way as claim 4. See the above analysis. 
Claim 19. It differs from claim 5 in that it is a system performing the method of claim 5. Therefore claim 19 has been analyzed and reviewed in the same way as claim 5. See the above analysis. 
Claim 20. It differs from claim 6 in that it is a system performing the method of claim 6. Therefore claim 20 has been analyzed and reviewed in the same way as claim 6. See the above analysis. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0300121 A1 to Chertok et al., hereinafter, “Chertok” in view of US 2015/0110348 A1 to Solanki et al., hereinafter, “Solanki”.
Claim 3. While Cherok is silent on claim 3, Solanki, in the field of training a neural network for image interest point detection and description, teaches further comprising: determining point correspondences between the first and second sets of calculated interest points, wherein the homography is determined based on the point correspondences. Solanki [0013] teaches supervised learning utilizing the computed descriptors, using one or more of: a support vector machine, support vector regression, k-nearest neighbor, naive Bayes, Fisher linear discriminant, neural network, deep learning, or convolution networks.
Solanki [0197] teaches the warping block 306 warps the image based on the estimated image transformation model evaluated by RANSAC based model fitting block 304. Source image 308 is the image to be transformed. Destination image 314 is the reference image to whose coordinates the source image 308 is to be warped using the warping block 306. Source image registered to destination image 312 is the source image 308 warped into the destination image 314 coordinates using the warping block 306.
Solanki [0216] teaches the random selection of points for building the MSS could result in degenerate cases from which the model cannot be reliably estimated. For example, homography computation might use four Cartesian points (k=4), but if three of the four points are collinear, then the model may not be reliably estimated.
Solanki [0239] teaches above approach can be applied to the invertible registration models such as RST, affine, or homography.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify training a neural network for image interest point detection and description by Chertok with Solanki’s teaching calculating, by the neural network receiving the image as input, a set of calculated interest points and a calculated descriptor. One would have been motivated to perform this combination due to the fact that it allows one to accurately match image data in neural network (Chertok [0013], Solanki [0235]. In combination, Chertok is not altered in that Chertok continues to apply a trained neural network, while Solanki continues to train a neural network to match image data. 

Therefore one of ordinary skill in the art, such as an individual working in the field of training neural network could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 3.

Claim 10. It differs from claim 3 in that it is a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations of the method of claim 3. Therefore claim 10 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 
Claim 17. It differs from claim 3 in that it is a system performing the method of claim 3. Therefore claim 17 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 
Claims 7-8, 14-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0300121 A1 to Chertok et al., hereinafter, “Chertok” in view of Convolutional Neural Network Architecture for Geometric Matching to Rocco et al., hereinafter, “Rocco”.
Claim 7. The combination of Chertok and Rocco teaches wherein the interest point detector subnetwork is configured to calculate the first set of calculated interest points concurrently with the descriptor subnetwork calculating the first calculated descriptor. Rocco [5.1. Evaluation dataset and performance measure], [5.2. Training Data], and [5.3. Implementation details]
Chertok [0045] teaches additionally, the interest point extractor can also determine a descriptor for each of the extracted interest points. Image representer 164 represents the input image as a graph based on the extracted interest points and the geometric relations between the interest points (e.g., distance and angles between interest points) as determined according to the location of the extracted interest points.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify training a neural network for image interest point detection and description by Chertok with Rocco’s teaching calculating, by the neural network receiving the image as input, a set of calculated interest points and a calculated descriptor. One would have been motivated to perform this combination due to the fact that it allows one to accurately match image data in neural network (Chertok [0013], and Rocco [Introduction, last paragraph) which is the goal of the present application. In combination, Chertok is not altered in that Chertok continues to apply a trained neural network. Rocco's teachings perform the same as they do separately of calculating, by the neural network receiving the image as input, a set of calculated interest points and a calculated descriptor.
Therefore one of ordinary skill in the art, such as an individual working in the field of training neural network could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as 
Claim 8. The combination of Chertok and Rocco teaches wherein the interest point detector subnetwork is configured to calculate the second set of calculated interest points concurrently with the descriptor subnetwork calculating the second calculated descriptor. Rocco [5.1. Evaluation dataset and performance measure], [5.2. Training Data], and [5.3. Implementation details]
Chertok [0045] teaches additionally, the interest point extractor can also determine a descriptor for each of the extracted interest points. Image representer 164 represents the input image as a graph based on the extracted interest points and the geometric relations between the interest points (e.g., distance and angles between interest points) as determined according to the location of the extracted interest points.
Claim 14. It differs from claim 7 in that it is a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations of the method of claim 7. Therefore claim 14 has been analyzed and reviewed in the same way as claim 7. See the above analysis. 
Claim 15. It differs from claim 8 in that it is a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations of the method of claim 8. Therefore claim 15 has been analyzed and reviewed in the same way as claim 8. See the above analysis. 
Claim 21. It differs from claim 7 in that it is a system performing the method of claim 7. Therefore claim 21 has been analyzed and reviewed in the same way as claim 7. See the above analysis. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 (claims 9 and 16) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10977554 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are a broader version of the claims of US 10977554 B2.
17/179226
US 10977554
A computer-implemented method comprising: obtaining a first image;
Claim 8. A method of performing image interest point detection and description using a neural network, the method comprising: capturing a first image;
obtaining a second image;
capturing a second image;
calculating, by a neural network receiving the first image as input, a first set of calculated interest points and a first calculated descriptor;
calculating, by the neural network receiving the first image as input, a first set of calculated interest points and a first calculated descriptor;
calculating, by the neural network receiving the second image as input, a second set of calculated interest points and a second calculated descriptor;
calculating, by the neural network receiving the second image as input, a second set of calculated interest points and a second calculated descriptor;
and determining a homography between the first image and the second image based on the first and second sets of calculated interest points and the first and second calculated descriptors;
and determining a homography between the first image and the second image based on the first and second sets of calculated interest points 

Claim 9. for each reference set of the plurality of reference sets: calculating, by the neural network receiving the image as input, a set of calculated interest points and a calculated descriptor;
and a descriptor subnetwork configured to calculate the first calculated descriptor and the second calculated descriptor.
Claim 9. for each reference set of the plurality of reference sets: calculating, by the neural network receiving the image as input, a set of calculated interest points and a calculated descriptor;


Likewise claims 3-8, 10-15 and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661